DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 12/8/2020 including the preliminary amendment filed on 12/10/2021. Claims 1-10 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed on 12/8/2020 is being considered.

Drawings
The Drawings filed on 12/8/2020 are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, “stable coupling means” is indefinite because the term “stable” is a relative term. The term, “stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 7, “each end” is indefinite because the limitation lacks proper antecedent basis in the claims. Is the limitation referring to each end of the cylindrical extension element?
Claim 7, “to stably couple with” is indefinite because the term “stably” is a relative term. The term, “stably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9, “wherein said one or more protrusions are the spherical cap ring in filled form” is indefinite because it is unclear what constitutes “filled form” as claimed. Is applicant intending for the claim to require the spherical cap ring to be filled with something?
The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tabibnia (US 8850753).
	Claim 1, Tabibnia provides a support for raised floors comprising:
a base (3100; Figs. 14-15) adapted to be positioned on a support surface, and
a head (3200/3500; col. 10, lines 51-52; Figs. 14-15) operatively coupled to said base (Figs. 14-15), said head comprising a support body 3500 and a tilting element 3200 laid on said support body (Figs. 14-15), said tilting element having:
a plate-shaped portion having an upper surface (3210; col. 11, line 3; Figs. 17A-17E) that is at least partially flat so as to support a building element, and a lower surface (3220; col. 11, line 3; Figs. 17A-17E); and
one or more protrusions (3230; col. 11, line 5; Figs. 17A-17E) emerging from a circular crown of the lower surface of said plate-shaped portion to create an overall profile shaped as a spherical cap ring (Figs. 17A-17E), an outer edge of said circular crown being shaped to be received adjacently to an outer perimeter of said plate-shaped portion (Figs. 17A-17E),
said support body having an upper surface (upper surface of 3500; Figs. 19A-19C), with a cavity 3540 defined therein that is at least partially counter-shaped to said 
Claim 3, Tabibnia further provides wherein said base has a cylindrical through hole centrally (3120; Fig. 16A).  
  Claim 4, Tabibnia further provides wherein said head is coupled to said base with a threaded connection (col. 11, lines 29-32; Figs 15, 16A and 19A).  
 	Claim 5, Tabibnia further provides wherein saidPage 3 of 5S/N 16/973,184Preliminary Amendment threaded connection comprises a first thread provided on a lateral surface of said head and a second thread provided on an inner surface of said cylindrical through hole of said base (col. 11, lines 29-32; Figs 15, 16A and 19A).
Claim 10, Tabibnia further provides wherein said one or more protrusions comprise a plurality of radial ribs (Fig. 17A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tabibnia (US 8850753).
Claim 9, Tabibnia further teaches wherein said one or more protrusions are the .
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabibnia (US 8850753).
Claim 2, Tabibnia teaches all the limitations of claim 1 as above, but the embodiment of Fig. 14 is unclear as to further comprising stable coupling means of said tilting element on said support body. However, the embodiment of Figs. 1B and 10A teaches stable coupling means of said tilting element on said support body (key 1300 is inserted through key socket receptacle 1250 and into the key socket 2250 until the locking teeth 2251 inside the key socket 2250 interact with the locking luck 1311 of the key 1310; col. 9, lines 18-25; Fig. 10A). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try using the stable coupling means with the embodiment of Fig. 14, with the reasonable expectation of further stabilizing the support, since the embodiments of Figs. 1B, 10A and 14 were treated as obvious variants of one another.
Claim 6, Tabibnia teaches all the limitations of claim 5 as above, but the embodiment of Fig. 14 does not teach said head being coupled to said base via an .
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabibnia (US 8850753) in view of DE 202015002483 (‘DE ‘483’).
Claims 7-8, Tabibnia further teaches said extension element being a cylinder (Fig. 21B), but is silent as to coupling means at each end to said base or to another extension element, said cylinder comprising an inner surface threaded to stably couple with said first thread provided on the lateral surface of said head, wherein said coupling means are of bayonet coupling means. However, DE ‘483 teaches a support comprising an extension element 40/70 being a cylinder (Figs. 1-3, 8, 12 and 30) having, at each end coupling means (56/135) to a base or to another extension element (Fig. 30), said cylinder comprising an inner surface 72 threaded (threads 85) to stably couple with a first thread provided on a lateral surface of a head 90, wherein said coupling means are of bayonet coupling means (56/135; Figs. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the support such that said extension element is a cylinder having, at each end, coupling means to said base or to another extension element, said cylinder comprising an inner surface threaded to stably couple with said first thread provided on the lateral surface of said .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635